UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7287


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL KOTAY GRAHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:06-cr-00267-JAB-1; 1:09-cv-00958-JAB-
PTS)


Submitted:   November 16, 2012            Decided:   November 29, 2012


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Kotay Graham, Appellant Pro Se.   Lisa Blue Boggs, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl Kotay Graham seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his   28   U.S.C.A.        §    2255    (West    Supp.    2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial      showing          of     the    denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that       reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see    Miller-El       v.   Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Graham has not made the requisite showing.                              Accordingly, we

deny Graham’s motion to appoint counsel, deny a certificate of

appealability, and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3